DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II in the reply filed on 11/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claim 1 is withdrawn from consideration for being directed to non-elected subject matter. Claims 2-7 are currently under examination.
Sequence Compliance
This application contains sequence disclosure that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. ⸹1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. ⸹⸹1.821(d) because the Application contains references to sequences in the specification and claims that fails to recite a “SEQ ID NO.” The peptide sequence LDSPVSNSAHAPLSLPSSAPSVGSVCR needs to have a sequence identifier because it exceeds 4 amino acids. The above reasons are set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C. ⸹⸹ 131 and 132.  
For the purpose of compact examination, the instant application will be examined.  Applicant is given a response period same as the time period for responding to this office action to comply with the sequence requirement.   
Specification
The use of the term Waters ACQUITY BEH C18, SVTLE, Reprosil-Pur C18-AQ, Orbitrap, Thermo Accucore C18, Bangting, Baquting, Slounase, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  claim 4 recites “ESI” on line 11. The abbreviation needs to be spelled out when first mentioned in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim is indefinite because it is directed to a method of using a snake venom thrombin marker peptide without setting forth any steps involved in the method.  As such, the metes and bounds of the claim cannot be established (see MPEP 2173.05(q)).
Claim 4 contains the trademark/trade name Waters ACQUITY UPLC BEH C18.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a chromatographic column and, accordingly, the identification/description is indefinite.
Further, claim is indefinite because it is unclear whether the size limitation in parenthesis is part of the claim limitation.
Claim 7 is rejected for same reason because it depends on claim 4.
Regarding claim 5, the term “a product” renders the claim indefinite because it is unclear whether it is referring to the mixture created previously or another new product.
Regarding claim 6, it is unclear when the further steps (1)-(3) occurs in the context of claim 3, of which claim depends on. Does it occur prior to step A, between steps AB, BC, CD, DE or following step E?
Regarding claim 7, it is unclear when the further steps (1)-(3) occurs in the context of claim 4, of which claim depends on. Does it occur prior to step A, between steps AB, BC, CD, DE or following step E?
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to comply with sequence compliance rule.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636